

	

		II 

		109th CONGRESS

		1st Session

		S. 437

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Levin (for himself

			 and Ms. Stabenow) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		A BILL

		To expedite review of the Grand River Band

		  of Ottawa Indians of Michigan to secure a timely and just determination of

		  whether that group is entitled to recognition as a Federal Indian

		  tribe.

	

	

		

			1.

			Short title; table of contents

			

				(a)

				Short title

				This Act may be cited as the

			 Grand River Band of Ottawa Indians of

			 Michigan Referral Act.

			

				(b)

				Table of contents

				The table of contents of this

			 Act is as follows:

				

					Sec. 1. Short title;

				table of contents.

					Sec. 2. Definitions.

					TITLE I—Referral to the Secretary

					Sec. 101. Purpose.

					Sec. 102. Report.

					Sec. 103. Action by Congress.

					TITLE II—Membership; jurisdiction; land

					Sec. 201. Recognition.

					Sec. 202. Membership.

					Sec. 203. Federal services and benefits.

					Sec. 204. Rights of the Tribe.

					Sec. 205. Tribal funds.

					Sec. 206. Jurisdiction of trust land.

				

			

			2.

			Definitions

			In this Act:

			

				(1)

				Band; Tribe

				The terms Band

			 and Tribe mean the Grand River Band of the Ottawa Indians of

			 Michigan.

			

				(2)

				Date of recognition

				The term date of

			 recognition means the date on which recognition of the Tribe by the

			 Secretary was published in the Federal Register under section 201.

			

				(3)

				Indian tribe

				The term Indian

			 tribe has the meaning given the term in

			 section 4

			 of the Indian Self-Determination and Education

			 Assistance Act (25 U.S.C. 450b).

			

				(4)

				Secretary

				The term

			 Secretary means the Secretary of the Interior.

			

			I

			Referral to the Secretary

			

				101.

				Purpose

				

					The purpose of this title is

			 to obtain an expedited review of the petition of the Band in order to secure a

			 timely and just determination of whether the Band is entitled to recognition as

			 a Federal Indian tribe under the rules that govern the recognition of a new

			 group as an Indian tribe.

				

				102.

				Report

				

					(a)

					In general

					Not later than August 31,

			 2005, the Secretary shall review the petition of the Band and submit to

			 Congress a report describing the findings of the Secretary regarding

			 whether—

					

						(1)

						the majority of members of

			 the Band are descendants of, and political successors to, signatories

			 of—

						

							(A)

							the treaty made and concluded

			 at Chicago, in the State of Illinois, between Lewis Cass and Solomon Sibley,

			 Commissioners of the United States, and the Ottawa, Chippewa, and Pottawatamie,

			 Nations of Indians on August 29, 1821 (7 Stat. 218);

						

							(B)

							the treaty made and concluded

			 at the city of Washington in the District of Columbia, between Henry R.

			 Schoolcraft, commissioner on the part of the United States, and the Ottawa and

			 Chippewa nations of Indians, by their chiefs and delegates on March 28, 1836 (7

			 Stat. 491); and

						

							(C)

							the articles of agreement and

			 convention made and concluded at the city of Detroit, in the State of Michigan,

			 July 31, 1855, between George W. Manypenny and Henry C. Gilbert, commissioners

			 on the part of the United States, and the Ottawa and Chippewa Indians of

			 Michigan, parties to the treaty of March 28, 1836;

						

						(2)

						the history of the Band

			 parallels the history of Indian tribes the members of which are descendants of

			 the signatories to the treaties described in subparagraphs (B) and (C) of

			 paragraph (1), including—

						

							(A)

							the Grand Traverse Band of

			 Ottawa and Chippewa Indians;

						

							(B)

							the Sault Ste. Marie Tribe of

			 Chippewa Indians;

						

							(C)

							the Bay Mills Band of

			 Chippewa Indians;

						

							(D)

							the Little Traverse Bay Band

			 of Odawa Indians; and

						

							(E)

							the Little River Band of

			 Ottawa Indians;

						

						(3)

						the majority of members of

			 the Band continue to reside in the ancestral homeland of the Band (which is now

			 the Western lower quadrant of the State of Michigan), as recognized in the

			 treaties described in paragraph (1);

					

						(4)

						(A)

							the Band filed for

			 reorganization of the tribal government of the Band in 1935 under the Act of

			 June 18, 1934 (commonly referred to as the Indian Reorganization

			 Act) (25 U.S.C. 461 et seq.);

						

							(B)

							the Commissioner of Indian

			 Affairs attested to the continued social and political existence of the Band

			 and concluded that the Band was eligible for reorganization; and

						

							(C)

							due to a lack of Federal

			 appropriations to implement the provisions of the Indian Reorganization Act,

			 the Band was denied the opportunity to reorganize;

						

						(5)

						(A)

							the Band continued political

			 and social existence as a viable tribal government during the participation of

			 the Band in the Northern Michigan Ottawa Association in 1948, which

			 subsequently pursued a successful land claim with the Indian Claims Commission;

			 and

						

							(B)

							the Band carried out tribal

			 governmental functions through the Northern Michigan Ottawa Association while

			 retaining control over local decisions;

						

						(6)

						the Federal Government, the

			 government of the State of Michigan, and local governments have had continuous

			 dealings with recognized political leaders of the Band from 1836 to the

			 present; and

					

						(7)

						the Band was included in the

			 Michigan Indian Land Claims Settlement Act (Public Law 105–143; 111 Stat. 2652)

			 and was required to submit a fully documented petition not later than December

			 15, 2000, to qualify for land claim funds set aside for the Band, which the

			 Secretary segregated and holds in trust for the Band pending recognition as the

			 respective share of funds of the Band under that Act.

					

					(b)

					Consultation

					In carrying out this section,

			 the Secretary shall consult with and request information from—

					

						(1)

						elected leaders of the Band;

			 and

					

						(2)

						anthropologists,

			 ethno-historians, and genealogists associated with the Band;

					

						(3)

						attorneys of the Band;

			 and

					

						(4)

						other experts, as the

			 Secretary determines appropriate.

					

					(c)

					Conclusion

					

						(1)

						Positive report

						Not later than August 31,

			 2005, if the Secretary determines by a preponderance of the evidence that the

			 Band satisfies each condition of subsection (a), the Secretary shall submit to

			 Congress a positive report indicating that determination.

					

						(2)

						Negative report

						Not later than August 31,

			 2005, if the Secretary determines by a preponderance of the evidence that the

			 Band fails to satisfy a condition of subsection (a), the Secretary shall submit

			 to Congress a negative report indicating that determination.

					

					(d)

					Failure to submit report

					If the Secretary fails to

			 submit to Congress a report in accordance with subsection (c)—

					

						(1)

						not later than November 30,

			 2005, the Secretary shall recognize the Band as an Indian tribe; and

					

						(2)

						title II shall apply to the

			 Band.

					

				103.

				Action by Congress

				

					(a)

					Action by deadline

					

						(1)

						In general

						If Congress acts on the

			 report of the Secretary under section 102(c) by the date that is 60 days after

			 the date of receipt of the report, the Secretary shall carry out the actions

			 described in this subsection.

					

						(2)

						Positive report

						If the Secretary submitted a

			 positive report under section 102(c)(1)—

						

							(A)

							not later than November 30,

			 2005, the Secretary shall recognize the Band as an Indian tribe; and

						

							(B)

							title II shall apply to the

			 Band.

						

						(3)

						Negative report

						If the Secretary submitted a

			 negative report under section 102(c)(2), the Secretary shall—

						

							(A)

							return the petition of the

			 Band to the list maintained by the Office of Federal Acknowledgment; and

						

							(B)

							grant the Band any

			 opportunity available to the Band to prove the status of the Band as an Indian

			 tribe.

						

					(b)

					Failure to act by deadline

					

						(1)

						In general

						If Congress fails to act on

			 the report of the Secretary under section 102(c) by the date that is 60 days

			 after the date of receipt of the report, the Secretary shall carry out the

			 actions described in this subsection.

					

						(2)

						Positive report

						If the Secretary submitted a

			 positive report under section 102(c)(1)—

						

							(A)

							not later than November 30,

			 2005, the Secretary shall recognize the Band as an Indian tribe; and

						

							(B)

							title II shall apply to the

			 Band.

						

						(3)

						Negative report

						If the Secretary submitted a

			 negative report under section 102(c)(2), the Secretary shall—

						

							(A)

							return the petition of the

			 Band to the list maintained by the Office of Federal Acknowledgment; and

						

							(B)

							grant the Band any

			 opportunity available to the Band to prove the status of the Band as an Indian

			 tribe.

						

			II

			Membership; jurisdiction; land

			

				201.

				Recognition

				

					Not later than November 30,

			 2005, if subsection (a)(2) or (b)(2) of section 103 applies, the Secretary

			 shall—

					

						(1)

						recognize the Tribe;

			 and

					

						(2)

						publish notice of the

			 recognition by the Secretary in the Federal Register.

					

				202.

				Membership

				

					(a)

					List of present membership

					Not later than 120 days after

			 the date of recognition, the Tribe shall submit to the Secretary a list of all

			 individuals that were members of the Tribe on the date of recognition.

				

					(b)

					List of individuals eligible for membership

					

						(1)

						In general

						Not later than the date that

			 is 18 months after the date of recognition, the Tribe shall submit to the

			 Secretary a membership roll listing all individuals enrolled for membership in

			 the Tribe.

					

						(2)

						Qualifications

						The qualifications for

			 inclusion on the membership roll of the Tribe shall be determined by the Tribe,

			 in consultation with the Secretary, based on the membership clause in the

			 governing document of the Tribe.

					

						(3)

						Publication of notice

						On receiving the membership

			 roll under paragraph (1), the Secretary shall publish notice of the membership

			 roll in the Federal Register.

					

					(c)

					Maintenance of rolls

					The Tribe shall ensure that

			 the membership roll of the Tribe is maintained.

				

				203.

				Federal services and benefits

				

					(a)

					In general

					Not later than October 31,

			 2005, the Tribe and each member of the Tribe shall be eligible for all services

			 and benefits provided by the Federal Government to Indians because of their

			 status as Indians without regard to—

					

						(1)

						the existence of a

			 reservation; or

					

						(2)

						the location of the residence

			 of a member on or near an Indian reservation.

					

					(b)

					Jurisdiction

					

						(1)

						In general

						Subject to paragraph (2), for

			 the purpose of delivering a Federal service to an enrolled member of the Tribe,

			 the jurisdiction of the Tribe extends to—

						

							(A)

							all land and water designated

			 to the Ottawa in the treaties described in subparagraphs (A) and (B) of section

			 102(a)(1); and

						

							(B)

							all land and water described

			 in any other treaty that provides for a right of the Tribe.

						

						(2)

						Effect of Federal law

						Notwithstanding paragraph

			 (1), the jurisdiction of the Tribe shall be consistent with Federal law.

					

				204.

				Rights of the Tribe

				

					(a)

					Abrogated and diminished rights

					Any right or privilege of the

			 Tribe or any member of the Tribe that was abrogated or diminished before the

			 date of recognition under section 201 is reaffirmed.

				

					(b)

					Existing rights of Tribe

					

						(1)

						In general

						This Act does not diminish

			 any right or privilege of the Tribe or any member of the Tribe that existed

			 prior to the date of recognition.

					

						(2)

						Legal and equitable claims

						Except as otherwise provided

			 in this Act, nothing in this Act alters or affects any legal or equitable claim

			 of the Tribe to enforce any right or privilege reserved by or granted to the

			 Tribe that was wrongfully denied to or taken from the Tribe prior to the date

			 of recognition.

					

					(c)

					Future applications

					This Act does not address the

			 merits of, or affect the right of the Tribe to submit, any future application

			 regarding—

					

						(1)

						placing land into trust;

			 or

					

						(2)

						gaming (as defined in section

			 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)).

					

				205.

				Tribal funds

				

					Notwithstanding section 110

			 of the Michigan Indian Land Claims Settlement Act (111 Stat. 2663), effective

			 beginning on the date of enactment of this Act, any funds set aside by the

			 Secretary for use by the Tribe shall be made available to the Tribe.

				

				206.

				Jurisdiction of trust land

				

					(a)

					In general

					The Tribe shall have

			 jurisdiction over all land taken into trust by the Secretary for the benefit of

			 the Tribe, to the maximum extent allowed by law.

				

					(b)

					Service area

					The Tribe shall have

			 jurisdiction over all members of the Tribe that reside in the service area of

			 the Tribe in matters pursuant to the Indian Child Welfare Act of 1978 (25

			 U.S.C. 1901 et seq.), as if the members resided on a reservation (as defined in

			 that Act).

				

